Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the second module" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the two coupling faces" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al. (Pub No. US 2006/0290454 A1; hereinafter Mas) in view of Reid et al. (Pub No. Us 2001/0043062 A1; hereinafter Reid).
Regarding Claim 1, Mas teaches a system (Fig. 11) for measuring at least one electrical quantity of a current circulating in at least one electrical device mounted on a mounting support (See [0056]), comprising electrical power supply means (28 in fig. 11), means for measuring the current circulating in the device (26 in Fig. 11), means for (9 in Fig. 11) tapping the voltage at the terminals of the device ([0058]), means for processing the measurement information (29 in Fig. 11), and means for communicating the measurement information to a receiver (29 is communicating with 31 and 32 in Fig. 11),
 wherein a main module (50 and 26 in Fig. 11) comprising  said power supply means (28 in Fig. 11), the current measurement means (26 in Fig. 11), the processing means (29 in fig. 11) and the communication means (31 and 32 in Fig. 11), and a auxiliary module (9 in Fig. 11) comprising the voltage tapping means and electrical connection means connecting with the main module said connection allowing voltage to be supplied to the main module and the voltage recorded by the auxiliary module to be measured (See [0058]), the second module (30 in Fig. 11) comprising electrical coupling means connecting to the terminals of the device to be measured, said means being adapted to the configuration of said terminals ([0052], [0058]).
Mas is silent about means for measuring this said voltage; a main module comprising voltage measurement means.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mas by using means for measuring this said voltage; a main module comprising voltage measurement means as taught by Reid in order to achieve improved modular system for monitoring electrical characteristics (Reid; [0008]).
Regarding Claim 4, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1. Mas further teaches wherein said electrical connection means are of the type allowing the two modules to be used by being separated from one another (modules 50 and 9 are separated by connection means cables in Fig. 11).
Regarding Claim 5, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 4. Mas further teaches wherein said connection means comprise electrical cables (See the cables between 50 and 9 in fig. 11). 
Regarding Claim 15, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1. Mas further teaches wherein said coupling means comprise coupling cables connecting to the terminals of the device to be measured (See the cables between 50 and 9 in fig. 11).
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mas in view of Reid further in view of MIYASHITA et al. (Pub No. US 2020/0177232 A1; hereinafter Miyashita).
Regarding Claim 2, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1. Mas further teaches relay as communication means (31, 32 in Fig. 11).
Mas in view of Reid are silent about wherein said communication means are wireless communication means.
Miyashita teaches wherein said communication means are wireless communication means (See [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mas and Reid by using communication means are wireless communication means as taught by Miyashita in order to achieve multiple times of transmission succeed (Miyashita; [0003]).
Regarding Claim 22, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1. Mas in view of Reid are silent about wherein the device is an electrical protection device.
Miyashita teaches wherein the device is an electrical protection device (relay is electrical protection device; See [0055]).
.
5.	Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Mas in view of Reid further in view of Leutschacher et al. (Pub No. US 2017/0292987 A1; hereinafter Leutschacher).
Regarding Claim 3, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1.   Mas in view of Reid are silent about wherein said connection means comprise electrical contact pads and provided on the two coupling faces facing one another belonging respectively to the two modules.
Leutschacher teaches wherein said connection means comprise electrical contact pads and provided on the two coupling faces facing one another belonging respectively to the two modules (See [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mas and Reid by using connection means comprise electrical contact pads and provided on the two coupling faces facing one another belonging respectively to the two modules, as taught by Leutschacher in order to test various types of semiconductor components (Leutschacher; [0017]).
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Mas in view of Reid further in view of Leininger et al. (Pub No. US 2015/0300534 A1; hereinafter Leininger).
Regarding Claim 11, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1.  Mas in view of Reid are silent about wherein said auxiliary module comprises guiding means guiding cables making it possible to facilitate the positioning of said cables inside said auxiliary module, said cables conveying the current in the device to be measured.
Leininger teaches wherein said auxiliary module comprises guiding means guiding cables making it possible to facilitate the positioning of said cables inside said auxiliary module, said cables conveying the current in the device to be measured (See [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mas and Reid by using auxiliary module comprises guiding means guiding cables making it possible to facilitate the positioning of said cables inside said auxiliary module, said cables conveying the current in the device to be measured, as taught by Leininger in order to arrange cables in organized way and predetermined distance (Leininger; [0049]).
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Mas in view of Reid further in view of Van Maanen et al. (Pub No. US 2009/0164150 A1; hereinafter Van).
Regarding Claim 12, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1. Mas in view of Reid are silent about wherein said auxiliary module comprises means for indicating the service status of the measurement system.
Van teaches wherein said auxiliary module (ECM 18) comprises means for indicating the service status of the measurement system (See [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mas and Reid by using aid auxiliary module comprises means for indicating the service status of the measurement system, as taught by Van in order to communicate pertinent information related to appropriate operation (Van; [0028]).
5.	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Mas in view of Reid further in view of Bachmann et al. (Pub No. US 2018/0297544 A1; hereinafter Bachmann).
Regarding Claim 20, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1. Mas in view of Reid are silent about wherein the first module is placed behind the rail or else inside a lateral cable duct or else inside a horizontal cable duct.
Bachmann teaches wherein the first module is placed behind the rail or else inside a lateral cable duct or else inside a horizontal cable duct (See [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mas and Reid by using the first module is placed behind the rail or else inside a lateral cable duct or else inside a horizontal cable duct, as taught by Bachmann in order to achieve efficient signal transmission (Bachmann; [0004]).
5.	Claim 23 is  rejected under 35 U.S.C. 103 as being unpatentable over Mas in view of Reid further in view of Jones et al. (Pub No. US 2018/0180340 A1; hereinafter Jones).
Regarding Claim 23, Mas in view of Reid teaches the system for measuring at least one electrical quantity according to Claim 1. Mas in view of Reid are silent about wherein the system is a system for measuring the electrical energy passing through at least one electrical device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mas and Reid by using the system is a system for measuring the electrical energy passing through at least one electrical device, as taught by Jones in order to achieve efficient analysis of system (Jones; [0029]).

Allowable Subject Matter

8.	Claims 6-10, 13-14, 16-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 6, none of the prior art fairly teaches or suggests the system for measuring at least one electrical quantity according to Claim 1 comprising means for identifying the two modules the combination of the means for identifying the two modules making it possible to produce the configuration of the product consisting of the association of the two modules.
Claims 7-10 and 19 depend on claim 6, therefore claims 7-10 and 19 also have allowable subject matter.
10.	Regarding Claim 13, none of the prior art fairly teaches or suggests the system for measuring at least one electrical quantity according to Claim 1, wherein the auxiliary module comprises electrical contacts mounted to translate and/or rotate relative to said auxiliary module so as to adapt to different configurations of terminals of the device to be measured.
11.	Regarding Claim 14, none of the prior art fairly teaches or suggests the system for measuring at least one electrical quantity according to Claim 1, wherein said coupling means comprise rigid elements capable of being coupled electrically to the terminals of the device to be measured in a single movement.
12.	Regarding Claim 16, none of the prior art fairly teaches or suggests the system for measuring at least one electrical quantity according to Claim 1, wherein said auxiliary module is used as an add-on module mounted on a measurement system of conventional one-piece type A used as a main module.
13.	Regarding Claim 17, none of the prior art fairly teaches or suggests the system for measuring at least one electrical quantity according to  Claim 1,  wherein the main module is equipped with coupling terminals adapted to the configuration of the electrical switchboard in which the energy measurement system is intended to be mounted.
14.	Regarding Claim 18, none of the prior art fairly teaches or suggests the system for measuring at least one electrical quantity according to  Claim 1,  wherein it comprises coding means provided between the two modules making it possible to prevent wrong associations between the two modules.
15.	Regarding Claim 21, none of the prior art fairly teaches or suggests the system for measuring at least one electrical quantity according to Claim 1, wherein the auxiliary module takes the form of a adaptation plate comprising coupling means adapted to the coupling terminals of the device to be measured.


Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Corson et al. (Patent No. US 8,036,104 B2) discloses Methods and Apparatus for Improving Resiliency of Communication Networks.


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-8924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858